TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00663-CR



                               Karen Lenise Moore, Appellant

                                               v.

                                 The State of Texas, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
        NO. CR22,218, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Karen Lenise Moore has filed a motion to dismiss this appeal. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: May 17, 2013

Do Not Publish